Citation Nr: 0405407	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  96-35 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for strain and myositis of the lumbar paravertebral 
muscles and degenerative joint disease (DJD) of the dorsal 
spine before September 23, 2002. 

2.  Entitlement to a disability rating greater than 10 
percent for degenerative arthritis of the dorsal spine from 
September 23, 2002. 

3.  Entitlement to a disability rating greater than 10 
percent for lumbar degenerative disc disease (DDD) and 
myositis with limited motion from September 23, 2002.

4.  Entitlement to a disability rating greater than 10 
percent for lumbar DDD with right lower extremity 
radiculopathy from September 23, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The case returns to the Board following remands to the RO in 
November 1998 and March 2001.

The Board notes that the veteran's July 1996 substantive 
appeal included a request for a Travel Board hearing.  
However, in correspondence received in October 1996, the 
veteran instead opted for a personal hearing at the RO, which 
was conducted in May 1997.  

The Board notes that a discussion of the procedural history 
of this case is necessary.  In a July 1984 rating decision, 
the RO granted service connection for a back disability 
characterized as strain and myositis of the lumbar 
paravertebral muscles and degenerative joint disease (DJD) of 
the dorsal spine.  It assigned a 10 percent disability 
evaluation.  In a January 1992 rating decision, it increased 
the evaluation to 20 percent, effective from June 5, 1991.  

Following a routine scheduled examination, in September 1994, 
the RO issued a rating decision in which it proposed to 
reduce the rating for the back disability to 10 percent.  
Following notice to the veteran and expiration of the 
specified time for response, the reduction was accomplished 
in a December 1994 rating decision, effective March 1, 1995.  

In December 1994, the RO received from the veteran a claim 
for an increased rating for his back disability.  The RO 
continued the 10 percent evaluation in a June 1995 rating 
decision.  In June 1996, the RO received from the veteran 
correspondence purporting to disagree with the reduction of 
his back disability evaluation from 20 percent to 10 percent.  
However, the notice of disagreement was untimely with respect 
to the December 1994 rating decision.  See 38 C.F.R. § 
20.302(a) (2003) (a claimant must file a notice of 
disagreement with a determination by the RO within one year 
from the date of notice of the determination).  The RO 
accepted the notice of disagreement as timely with respect to 
the June 1995 rating decision.  The veteran perfected his 
appeal of that decision.  

The veteran testified at the RO in May 1997.  In a September 
1997 decision, the Hearing Officer increased the back 
disability rating to 20 percent effective June 5, 1991.  

Following remands from the Board, the RO readjudicated the 
appeal in March 2003.  In its rating decision, the RO 
established separate ratings for the dorsal spine and lumbar 
spine disabilities as follows: 1) DDD of the lumbar spine 
with myositis, rated as 10 percent disabling from October 29, 
2002; and 2) degenerative arthritis and degenerative disc 
arthritis of the dorsal spine, rated as 10 percent disabling 
from October 29, 2002.  

In a September 2003 rating decision, the RO found clear and 
unmistakable error in the March 2003 rating decision to the 
extent it failed to also assign a separate disability rating 
for right lower extremity radiculopathy from the lumbar DDD, 
as required pursuant to amended spine rating criteria.  It 
recharacterized the disabilities and assigned new effective 
dates as follows: 1) degenerative arthritis of the dorsal 
spine, rated as 10 percent disabling from September 23, 2002; 
2) lumbar DDD and myositis with limited motion, rated as 10 
percent disabling from September 23, 2002; and 3) lumbar DDD 
with right lower extremity radiculopathy, rated as 10 percent 
disabling from September 23, 2002.     

On review of the claim, the Board finds that the veteran has 
continuously pursued this appeal based on the June 1995 
denial of the December 1994 claim for an increased rating for 
the service-connected back disability.  Accordingly, the 
issues on appeal are as phrased above.  

The case has again returned to the Board.  However, the Board 
finds that yet additional development is necessary.  This 
appeal is therefore REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will contact 
you if further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) (regulations 
promulgated to implement the statutory changes).  Among other 
things, it enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim.  In pertinent part, 
VA is required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. 
§ 5103A(b).  If after making such reasonable efforts VA is 
unable to obtain all of the relevant records sought, VA must 
so notify the claimant. Id.  Such notice must identify the 
records not obtained, explain the efforts made to obtain 
them, and describe any further action VA will take on the 
claim. Id.  VA regulations further specify that reasonable 
efforts to obtain private records generally consist of an 
initial request for records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. § 
3.159(c)(1).   

In this case, the veteran provided a completed release and 
authorization to obtain medical records from M. Kornhaber, 
M.D., his primary physician, for records of treatment for the 
service-connected back disability from 1994.  The RO issued a 
request for these records in March 1999.  Review of the 
claims folder fails to disclose receipt of any records or 
other response from Dr. Kornhaber, a follow-up request from 
the RO for those records, or any notice from the RO to the 
veteran that it had not obtained the records.  Pursuant to 
the VCAA, a remand is required for the RO to undertake the 
appropriate action with respect to this evidence.  

Also during the course of this appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  The amendments 
provide for evaluation of intervertebral disc syndrome on the 
basis of either the total duration of incapacitating episodes 
in a 12-month period or the combined rating for separate 
evaluations for chronic orthopedic and neurologic 
manifestations.  See 38 C.F.R. 
§ 4.25 (combined ratings table).

Later, VA promulgated new regulations for the evaluation of 
the remaining disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.  The 
amendments also provide for separate evaluations for any 
associated objective neurologic disability and designate a 
rating formula for intervertebral disc syndrome (renumbered 
as Code 5243) based on incapacitating episodes that utilizes 
the standards promulgated in the earlier amendments to Code 
5293.  

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  

Review of the most recent medical evidence, the report of the 
October 2002 VA examination, finds several deficiencies that 
prevent proper application of the amended rating criteria.  
First, there is no assessment of the duration of 
incapacitating episodes, if any, associated with the 
veteran's back disability.  Such information is required in 
order to evaluate the disability as intervertebral disc 
syndrome.  Second, the reported range of motion test results 
do not include findings for bilateral rotation.  The general 
rating formula for disease or injury of the spine provides 
for assessment of disability based on combined range of 
motion on all maneuvers, i.e., forward flexion, backward 
extension, right and left lateral flexion, and right and left 
rotation.  Thus, proper evaluation of limitation of motion 
cannot be accomplished without range of motion findings for 
rotation.  In addition, although the October 2002 VA examiner 
noted that the veteran had additional pain on motion, there 
is no indication as to whether the range of motion findings 
stated accounted for limitation due to pain.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Finally, although the RO has 
established a separate disability rating for right lower 
extremity radiculopathy as a neurologic manifestation of 
intervertebral disc syndrome, there is little evidence 
relating to this disability, though it is unclear whether the 
lack of information is due to inadequate evaluation or to 
minimal evidence of disability.  See 38 C.F.R. § 4.2 (if an 
examination report does not contain sufficient detail, it 
must be returned as inadequate for rating purposes).  
Additional development is needed to address this issue.  

With respect to the amended rating criteria and diagnostic 
codes, the Board emphasizes that the changes eliminate 
separate diagnostic codes and ratings for disability of the 
dorsal or thoracic spine.  In addition, relevant range of 
motion parameters is expressed in terms of "thoracolumbar 
spine," rather than separate assessments for individual 
thoracic and lumbar spine segments.  These changes will 
present rating challenges given the fact that a separate 
rating for veteran's disability of the dorsal spine has been 
previously established.  When readjudicating the issues on 
appeal, the RO is cautioned to carefully apply the amendments 
as appropriate.  See Karnas, supra; DeSousa, supra.        

Accordingly, the case is REMANDED for the following action: 

1.  The RO should take the appropriate 
steps to obtain medical records from M. 
Kornhaber, M.D., for treatment of the 
veteran's back disability from 1994 to 
the present.  All actions taken should be 
documented in the claims folder as 
required by law.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to determine the severity of 
disability from 
(1) degenerative arthritis of the dorsal 
spine, (2) lumbar DDD with myositis and 
limited motion, and (3) lumbar DDD with 
right lower extremity radiculopathy.  

The examination must include range of 
motion test results for forward flexion, 
backward extension, right and left 
lateral flexion, and right and left 
rotation of the thoracolumbar spine.  If 
the veteran has pain on motion, the 
report should state the degree to which 
range of motion is limited by pain.  The 
examination should include any other 
study or test deemed necessary by the 
examiner.  

The examiner is asked to identify and 
describe any current thoracolumbar spine 
symptomatology, to include the presence 
or absence of muscle spasm or guarding, 
abnormal gait, abnormal spinal contour, 
and localized tenderness.  Discussion 
should also include indications of 
functional loss associated with the 
thoracolumbar spine due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

In addition, the examiner should question 
the veteran as to the total duration of 
incapacitating episodes he experienced 
during the previous 12-month period, if 
any, and include the information provided 
in the examination report.  An 
"incapacitating episode" is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Finally, the examiner is asked to 
identify the specific nerve associated 
with the veteran's right lower extremity 
radiculopathy and to describe all 
associated symptoms and manifestations.  
If deemed necessary or helpful, the 
examiner may request consultation with, 
or additional examination by, a 
neurologist in order to assess this 
disability.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

4.  After completing any additional 
necessary development, the RO should 
readjudicate each issue on appeal.  In so 
doing, the RO must consider each version 
of the rating criteria discussed above as 
appropriate.  See Karnas, supra; DeSousa, 
supra.   

When applying the amended rating 
criteria, the RO should initially 
determine whether the veteran has had any 
associated incapacitating episodes, and 
if so, determine the appropriate 
evaluation on that basis.  It should then 
determine the appropriate diagnostic code 
and disability rating for the orthopedic 
manifestation (lumbar DDD and myositis 
with limited motion) and the neurologic 
manifestation (right lower extremity 
radiculopathy) of the veteran's back 
disability.  The RO should assign 
whichever rating results in the higher 
evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  The RO 
should also address whether a separate 
rating for disability of the dorsal spine 
remains viable following the 2003 
amendments to the rating criteria for 
spine disabilities and recharacterize the 
veteran's service-connected disabilities 
if deemed necessary and appropriate.  The 
RO may wish to consider comments by the 
Board on pages 5 and 6 of this decision 
regarding the complexities of the various 
rating difficulties posed by the old and 
new regulations.

If the disposition of any issue on remand 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


